Exhibit 10.22

SECOND AMENDMENT TO

OFFICE LEASE AGREEMENT

This SECOND Amendment to OFFICE Lease Agreement (this “Second Amendment”) is
made and entered into as of the 13th day of August, 2013, by and between
Property Reserve, Inc., a Utah nonprofit corporation (“Landlord”), and CEMPRA
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Office Lease Agreement dated
November 9, 2011 (as amended, the “Lease”) with regard to the lease by Tenant
from Landlord of Suite 100 consisting of approximately 6,074 RSF located on the
first floor (the “Premises”) in that certain building known as Quadrangle IV,
with an address of 6340 Quadrangle Drive, Chapel Hill, North Carolina (the
“Building”).

B. The Lease was first amended by Landlord and Tenant pursuant to the parties’
execution of that certain First Amendment to Office Lease Agreement dated May
17, 2013 (the “First Amendment”), in which First Amendment the Premises was
replaced with Suite 360 (containing approximately 12,060 RSF) of that certain
building commonly known as Quadrangle II, all as more fully detailed in the
First Amendment.  

C. Among other items, Landlord and Tenant now desire to further amend the Lease
for the purpose of: (i) increasing Tenant’s Improvement Allowance (as defined in
the Work Letter attached as Exhibit B to the First Amendment); (ii) revising the
Base Rent during the first year of the Term (as previously modified by the First
Amendment); and (iii) adjusting the Commencement Date, all subject to and based
upon the following terms and conditions.

AMENDMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties do hereby agree to amend the Lease
as follows:

1. Commencement Date of Term.  Section 2.5 of the Lease is hereby deleted in its
entirety and replaced with the following:

2.5 Commencement Date of Term: October 1, 2013.

From and after the Effective Date, any references in the Lease to the
“Commencement Date of Term” shall mean, from and after the date of this Second
Amendment, the Commencement Date of Term described in Section 1 hereof.

2. Base Rent.  Section 2.7 of the Lease is hereby deleted in its entirety and
replaced with the following:

 

Period

Rate Per RSF

Period Base Rent

Monthly Base Rent

Months 01 – 07

Months 08 – 09  

$0.00

$15.90/Year

$0.00

$31,959.00

$0.00

$15,979.50

Months 10 – 12

$20.50/Year

$61,807.50

$20,602.50

Months 13 – 24

$21.12/Year

$254,646.90

$21,220.58

Months 25 – 36

Months 37 – 48

$21.75/Year

$22.40/Year

$262,286.31

$270,154.90

$21,857.19

$22,512.91

Months 49 – 60

Months 60 – 68

$23.07/Year

$23.77/Year

$278,259.54

$191,071.55

$23,188.30

$23,883.94

From and after the Effective Date, any references in the Lease to the “Base
Rent” shall mean, from and after the date of this Second Amendment, the Base
Rent described in Section 2 hereof.

3. Work Letter.  Section 5 of the Work Letter attached as Exhibit B to the First
Amendment is hereby deleted in its entirety and replaced with the
following:  “Landlord shall provide an allowance to Tenant in the amount of
Twenty-Three Dollars and 33/100 ($23.33)/RSF (the “Improvement Allowance”).  The
Improvement Allowance will be applied to construction management fees (not to
exceed four percent (4%) of the Improvement Allowance), A & E drawings and
exterior building signage.  All other costs or expenses related to the
Improvements or Alterations, including, but not limited to, any costs and
expenses in excess of the Improvement Allowance, shall be borne exclusively by
Tenant. Tenant shall not be entitled to any credit, abatement or payment from
Landlord in the event that the amount of the Improvement Allowance exceeds the
actual cost of planning, constructing and installing the Improvements (the
“Tenant Improvement Costs”). The Improvement Allowance shall be the maximum
contribution by Landlord for the Tenant Improvement Costs and shall be subject
to the provisions of Section 7 below.”

--------------------------------------------------------------------------------

4. Effective Date.  The “Effective Date” shall be the latest date that this
Second Amendment is signed by Landlord and Tenant as evidenced by the dates set
forth on the respective signature pages.  

5. Definitions; Recitals. Unless otherwise specified in this Second Amendment,
all capitalized terms used in this Second Amendment are used as defined in the
Lease (as previously amended). The parties acknowledge the truthfulness of the
foregoing Recitals, which are hereby incorporated into this Second Amendment.

6. Inconsistencies. To the extent that there are any inconsistencies between the
terms of the Lease (as previously amended) and this Second Amendment, the terms
of this Second Amendment shall control.

7. Lease Status. Tenant warrants, represents and certifies to Landlord that, as
of the date of this Second Amendment:  (a) Tenant is the current tenant under
the Lease; (b) to the best of Tenant’s actual knowledge, Landlord is not in
default under the Lease; (c) Tenant has accepted possession and currently
occupies the Premises; and (d) Tenant does not have any defenses or offsets to
payment of rent and performance of its obligations under the Lease as and when
same becomes due.

8. Lease in Full Force. Except for those provisions which are inconsistent with
this Second Amendment and those terms, covenants and conditions for which
performance has heretofore been completed, all other terms, covenants and
conditions of the Lease shall remain in full force and effect. The parties
hereby ratify the Lease, as amended hereby.

9. Counterparts.  The Parties may sign this Second Amendment in multiple
identical counterparts, all of which taken together shall constitute one and the
same Second Amendment. Further, the Parties shall treat a copy of an original
signature to this Second Amendment for all purposes as an original signature.
The parties shall consider a copy of the signed Second Amendment for all
purposes as an original of the Second Amendment to the maximum extent permitted
by law, and no party to this Second Amendment shall have any obligation to
retain a version of this Second Amendment that contains original signatures in
order to enforce this Second Amendment, or for any other purpose.

10. Representations and Warranties.  From and after the Effective Date, the
representations and warranties of both Landlord and Tenant set forth in the
Lease will be true in all material respects on and as of the date of this Second
Amendment with respect to the Premises.

[signatures are on the following page]

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
Effective Date.

 

LANDLORD:

 

TENANT:

PROPERTY RESERVE, INC.,

 

CEMPRA PHARMACEUTICALS, INC.,

a Utah nonprofit corporation

 

a Delaware corporation

 

By:

/s/ Mark Gibbons

 

 

By:

/s/ Prabhavathi Fernandes, Ph.D.

Name:

Mark B. Gibbons

 

Name:

Prabhavathi Fernandes

Title:

President

 

Title:

President, Chief Executive Officer and Director

Date:

August 15, 2013

 

Date:

August 8, 2013

 